Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 1 of 84 PageID #: 1701




         EXHIBIT 37
  Incidents of Excessive Force, a
   Disregard for Inmate Medical
  Needs, a Lack of Discipline and
      a Lack of Investigation
Case:Case:
      4:19-cv-00927-MTS
           4:18-cv-00148-CDP
                          Doc. Doc.
                               #: 101-40
                                    #: 1 Filed:
                                          Filed:01/26/18
                                                 04/30/21 Page:
                                                           Page:12ofof10
                                                                       84PageID
                                                                          PageID#:#:11702


 RECE\VED
         JAN 1G10\8
                            UNITED STATES DISTRICT COURT
     BY MA\L                EAST:tl DISTRICT OF MISSOURI
                                    I-em    DIVISION


                                                             )
                                                             )
  ------~----~~~· )
                                                             )
                                                             )
  (Enter above the full name of the Plaintiff[s]             )
  in this action.)                                           )
                                                             )
                                                             )
                   - vs -                                      )

 Debbie fdif~ rodi1al Dllfrk; ft5&~;1                        i       Case No. - - - - - - -
                                                                               (To be assigned by Clerk

}S3l(Q 5chari a'~· W ade.i~u'IJ:t.])[
                                                                                  of District Court)
                                                             i
~ ftffl;/Y1arlta ~ ~ Sihlll'{egQjd'}& Jail ;
Srattl\. ~w~.~at(j,(badesC~ mo l
CWl1&t~lh0i'kc1 Ma             l
   (Enter above the full name of ALL Defend-                   )
   ant[s] in this action. Fed. R. Civ. P. lO(a)                )
   requires that the caption of the complaint                  )
   include the names of all the parties. Merely                )
   listing one party and "et al." is insufficient.             )
    Pleqse attach additional sheets if necessary.              )

                                                     COMPLAINT

    I.      State the grounds for filing this case is Federal Court (include federal statutes and/or U.S.
            Constitutional provisions, if you know them):




                                                      001506
Case:Case:
      4:19-cv-00927-MTS
           4:18-cv-00148-CDP
                          Doc. Doc.
                               #: 101-40
                                    #: 1 Filed:
                                          Filed:01/26/18
                                                 04/30/21 Page:
                                                           Page:23ofof10
                                                                       84PageID
                                                                          PageID#:#:21703




           street address                                    city         county

             rao .0331
           state              zip code       telephone number

           (if ~ore than one plaintiff, provide the same information for each plaintiff below)




                        ------------···
    III.            ~~ r;:Je;/e
           Defendapt,           lives at, or its business is located at
             si-cthar0 %rqq QJC1! 1 ~rA(lj'ks
           '3!Jll No.!teoalS/reft-               ,~'1WLe5 ,                           ,
           street address                                    city             county .


            vmo
           state
                                   b3~!      I
                                         zip code

            (if more than one defendant, provide the same information for each defendant below)




                                                         2
                                                    001507
          Case:Case:
                4:19-cv-00927-MTS
                     4:18-cv-00148-CDP
                                    Doc. Doc.
                                         #: 101-40
                                              #: 1 Filed:
                                                    Filed:01/26/18
                                                           04/30/21 Page:
                                                                     Page:34ofof10
                                                                                 84PageID
                                                                                    PageID#:#:31704




                IV.   Statement of claim (State as briefly as possible the facts of your case. Describe how each
                      defendant is involved. You must state exactly what each defendant personally did, or
                      failed to do, which resulted in harm to you. Include also the names of other persons
                      involved, dates, and places. Be as specific as possible. You may use additional paper
                      if necessary):                                   .
~----~~~~~~~~---;r=-:o                                  .
                     .Tt~l4fl~tsf4~rq,~-tt-~-11n~1~v~-u-e~~~~~~--~




L(, CJ1.LdG{Y/fneres~ fl'1oPh'n) i Su hc.t.n£ qf ff1e sf~ ce-,w.{e~ Co»'l·&J G<J7, 4-ddl{'s.s: Su/ N,Seccnc/       sfreef;-sf.
·~~~~i                                                                                                                  J

·s.Oe~c{arFf; :iof+fi-, U).AJJ~ i31ile Sherirl ofLSp Chur(es Cwn~. Add~&s: ~Of N. :seccnJ street;s~ ~
 /Ylo&;3 30(,
~,fkR/lC{O;f(,Lt..u1tJ0f-Sf:. Chos-/es, iYJ°' ts fbcafrd at .36/ rJ, Se_c07JSfreef stzChaf'/eS/11ohJ3'o(,




                                                            001508
       Case:Case:
             4:19-cv-00927-MTS   Doc. Doc.
                  4:18-cv-00148-CDP   #: 101-40  Filed:01/26/18
                                           #: 1 Filed:  04/30/21 Page:
                                                                  Page:45ofof10
                                                                              84PageID
                                                                                 PageID#:#:41705
                                                                                          '(.



@:>,




                                               001509
                  Case:Case:
                        4:19-cv-00927-MTS   Doc. Doc.
                             4:18-cv-00148-CDP   #: 101-40  Filed:01/26/18
                                                      #: 1 Filed:  04/30/21 Page:
                                                                             Page:56ofof10
                                                                                         84PageID
                                                                                            PageID#:#:51706

              ®
I L:Jl ;r\/01-.~                 tee-..-~- ~!Jfit~/10 J_cJl{oJ ~1d7:;JA ff~ Nu.JSf l~")dure rf.Pr&1 :
                                                    i   . .rJ

~fJ;g· J--tce=[-d-bf_-~rF vn:<ffr~ fltj1-ffc-W6l&P~~­
l__ff:!#Just·· cJ[;;"'"h'n!dfUIJ-nsu         ~0~-PfPl=wiicc-oMe 6 o~.~                             r1 _ .Jd/~Jq~·
: c:-~rlt. CNtvVl . . //J~0/~1 ~ r;;,er,J-an 1nf_l)!Tl-fJ-.P.-fYJecliletl VJ Cit/hf n~~kJn~ bl5c/!i_ 0_sk/rJf/tfH!e
IJ-C{R-crt{·t;ttt -rnrv:ak~:f;-be,f-e~;{~Etcrtt~ol:tbbl-e-replH::tl-bi*fl1~~rf=cl=Wtvtft0~ol/;-J
J_Sf2€~ _. fJJLd_u_dxr;_Q_n_fJ_ft$_/.Jp~·L~_{)£?v.;;.tJcl121/1tw.eb.uikm2~c. wx/L.s.wd-l{iblirlnj~
! . Ae/f?1 Hia · eM/(JJYlf Glm_j_ CC»Jid ln.crt_use!· t;uf-C besCffl lo ~r/erhU-U1-t_ww1crp~c!o
[-thc'i:-:rr;e,         sq tfame    ft,y;t ~fft;e_ntriG w:Je ;ft;Cirs cms-ffrrs-i~--te-~-ry{J&/!,~~
~Ltfi.CLc .t_w_w],_fd:d_e_cid_i_jf;:a!l!liCJtcti:LIJJ_ (Q§'.~-f
                                                       0        fJJ <U {/_f_cfsgctr/t               -
!                                             .
i
: iit On ;;;;_/ .--2_01G1 :btoff/!re- fY}tdlca) f0u .x wµs.mq i'}J rne~-t' sic~--:JJ.e -- {,()7/-E&het.<- ·
1
 ~:repltrrJ-#j;---~'7j-J-cdf=bexo:JVrr-!:Jt;(;1-!fel--siG -~61-&€-5AJf-~eQAJ;-GM-w::g_q.f/.er-y-/z.-J-V~~~t~
:-~~~-~~~~.~~~~~~,~~.·~~
Llfi!tiJJo4 _;J_U~s(tJ lo t>1k-f9<Aipc{0k W7 ~arikc ~ NwrSf..~s_slClf rtfl~~~l."' SC!J~~f11-~0~L
·       (Jt.tQ-~ rt· weQ, 0{) orili1Mfi£!     /1&;<917          !L~~Ut,fi.,~/Tlt{'1 If,      1J'f'n?egf1(--r1i   f6r-J~tt=
:-~ ~-<=L<d-~£0 -hi~ar-f/;_u_w_~'-Jf;;i21= J~LrJp_b_b.kd#!Jfcllyftutf.LJf!-:;f-wc~h.IM/dW!dLCU&.1---=-~!~le_
~ k~_[J_ 5 uprjj_hf f&--qf/ccl8f-cm hCM.r 4fleri.:1ureq cui'c/JMffc:J dCUKJ a1fler:y.arectrh
                                                                         J                                ·


~~.~~~1l:!:.~~~'ft!ifJi::Jfi!!J!;taJ5t!::ilf!1wt
·~.tb£Jii~b~: . ~l~l~'_;:J~~-i.sfr,ru~hlf. en&(rUfdJ-fo.!tlme th~rl-fh__
, W~tff'r!u )j.fc, P,~C~/J},f <;rl q 'bfan er flt (~9W7''o/ie~ aricj · /?fr//c11!rf:;c, 1N,j'-qpp. . ;;;/i
                                                                                                                               .
:-~e~FJ~Wf- ~ w1s-fhtra:rl-d:~~fl+ /Y-)(;f- ~e-11? rr;~-6tAJ-pr-med-i~ -d;~~<=feA1eJe/-~fJ&=;s~k . -- -. -
l · · ._loc_fl_    1 · m Md rCtchOJc( dff rt.ks/JfVJe0bfW'IJ/ve rmd1ef,ano( A-lvl{crr;j ~~andoVtr.

!       /~,. 011 er 1J l(;:;_q/,ddZ r~G.TL ~Ii we ~ere QCldr("'lrI_,{ XJ andr;n~ eelMeoll!q, .Ut:.se                    c--

:-3f=eph-an3· --repA~1-e,'{-~&hfrr::rfhql-:_Lm~cfT-t4t/orr~6t5--~t&r-e?~et~!-~C4C:-~o1Ld.ciztr<:a:c~
~~, _ · tJJMk7-~d~q0/;~(J_cb.-c,eod_b/oc_;JUJLf!Y!i#L~J V::s.:e_~ ~ inr-u_'rnfJoni_d;zcvf__
' · a.s'rein:;_Jf~ ;hcutlc ~ wcrne.~. Qftilf·~ho/JrPvd( (Y)e ezd-Jum-edJcCl/(;'1 as.ge.u fY!e, ·/\Tur.de T;--rcW.~afd
    -t:W-t~f'lee.ol-+ - ~-T+rie5-s-~-b{-ct t:f-&~;.-()11-.!df-3/a(;;1i~!£{td_&e:.:£-3MZ/=f-r-1--<?X~e-p;t'fA~-AetdA~
    ·-~~~ ucida im.,JJ)11Lu_fdrw1e_ CTP-f'-ed-~~¥J_;!!J~::t-~&.enJ1J ff!edtrctL £Jcy~I1-0cts rvvr~er;
    :    u
          0   afl(fcne,
    : 17.     rcrzrh'n J i-o~       U!   .   {f_J)urSf!S7a:if.ClicCllSM ~ OYj_c!.lLWuS d   ic4   leaf and.' [v{ - -f-'i:--
                                                                                                                    1



    :-\\ttAAedto·       ~'     Yiftl\a/rrwu'~f9z'trr;ro:CffbC!-~:-e~/f-fe<-&-J##¥-\-&f-r?./-~--ng                 aa().__--·
    .'-~te--A,;-AA _          ~C-Of=_1J1-f2rubf±~ri5-CCJJTul~-Sc__~J;lJ&afeuistLit~-~lkf_!{£,/refilG)4 ~fd_r;;_
    : blanc{ er          o.r.iJr¢.JJvilB:_ced/-ueci-mH~u1 crefs.eJ,_wJ7 !~fa_i'Yee &tn 1-Jrn~ iYJ. lY-tk ~b~t::
    ~~-~¥h~I --:a;f;e:-fv-S:ee-cf~lccvrf-~i1'cf-cr:rClm7curcl-~kf9(ti-f-Aed-~hlbq. a~-blfl14ld41.ef-lf-q_
    ._j/_frJ!Mla i e tnI,chf-_ke -eifil,fl!}~L{_ef1i_e_~fi'd_&i_(Qy]bct~f__p;~ ln &¥(_c/J:;1LLGltkuJaa.r-~-
                                                                                  f?im
        fhCtt VJee      eJ Prevacid /je 1/-i01 pr~ScnWme Prevadr/; !fo{f-fc:;~~w©J;Ud rf_cem 1pt7l
        hfh-Zrrwm        rcthdl:{~( c,¥)e OlW'ir\j ffie ~703 rv:-ecbc:c~i0n pc&s, Tci:S~€d~kmri ~/wfhewpJtt­
    -A~eifV!- · · - ~i=6F)-ez~{-tt;f1C/fve:secn-ct-1--&f-J~~er-ctl~"'t·tteY1-,~R:tUrif-J~e1=wb0JlJ~~ffee~
                                                  001510
~
.@J Case:Case:
          4:19-cv-00927-MTS   Doc. Doc.
               4:18-cv-00148-CDP   #: 101-40  Filed:01/26/18
                                        #: 1 Filed:  04/30/21 Page:
                                                               Page:67ofof10
                                                                           84PageID
                                                                              PageID#:#:61707




                                               001511
                       Case:Case:
                             4:19-cv-00927-MTS   Doc. Doc.
                                  4:18-cv-00148-CDP   #: 101-40  Filed:01/26/18
                                                           #: 1 Filed:  04/30/21 Page:
                                                                                  Page:78ofof10
                                                                                              84PageID
                                                                                                 PageID#:#:71708


I
              ~                                                                                 .



\ wwlc, s 'e--1e ~vre tv(JOU(' a ipe(!la isf {J(ff--~~Ji;J s OSpl r[sc:_, ([tcu
                                                                      11
                                                                                       ~, e1'71AUfl?f-;- .
                                                                                      ll

                                                                  0
\Y>#fcf1f3--,,ft{-t;f-~0k-rrre:-k-~~~c-t){1?sl=cf~-o;}~j9h;!$h- -5p-L - · ·• wuSLtJ/JJJtfd&LtilL/__
;_c;;µb_meJ gl~~t!}iJlLL'Jp_J::wQls a_&keh~--£W_l_!]_ecbcaf_h1s~~P-uhl · __L-!
                             ,__?ml mem~ ha_dC(JYl(J!J/CJ.YtCt( fl.tctfCA'Je7 tMd JYlV?fijf'YA etJ.hcL                                   ~ OJ-U.a-:t,,
         ~---;Ji efff~cr«                                                                                   ::eu'tffh"~ /./1:!/ff;-46~~- ·-_"o/!.
'._9Lvfrr,d c1
•                              .       td,--f2;r;J5h-d1?Wirtnir"JJ!"K'; he
'i--f~Yuid_b~-1L __ -f!_;.-~sp,en~hs~Mf!t wa~1117111ndiccdzl'Lc;- a~~
! TA€ ,sreoal ~;;/Cc!Mr,rn e, "';YJ ef """;0k; OJl.Jt?er!Otm°'J~l4!f:j&u,,,Jevi fCie frxhde /rfewf verc,n
i---rfiaFdfJ.j atTi/_.ncf-f11JV1de Cf UYJ ri esa vv?fJ,l~-:e-rreifwt--!5f!-t-l:a:~+rteG/-}t:cr,/-er3-a:rnfJ-e-9f~
r~e;fJ-81 -~-tc.{JGP,Ub.~~~l1/il.:2u14fw~~wdzlVJcq°icL
                         1



~SL(JbJsJ . _ib}_ {k!ii£.idims~bg ofke~arJMJ_ tlltw-/f1c~~-CJY>Pi Twas___
\ broY:tJf-fuc a__ffr_r-/J-was ccmpfekd                                                                                .                                       :
                  A.          I 1.. /       ...




    73-;-/hcrro- -- Cf;m~r-/'5;-Qel-~                               -      t1J1'J@2)ilUJJ-p:t,/~_71J;m_/±£__uJcet;-k--ingJJ&J)_e_({JJ./2tQtD_otdJ1!4_b
~d£__.pen_en{dtlrm!e_pai'JtJ~iJLUtJnailng~uv1d~k&;1a1b_6u_J IfS£JJ-ea?-
1




    ~7dleeLi iuidi~~~~/imLU!brf?/ka_fu:d~!Vj­
    ~ E/tJ,an,,L_ {J)£JJJJiW,_JJJc-ers,,o.JLd~M btl'Y)m.~~£!atlrJem,
          SRYp1,£Sl3;          _JfVled{(.a( ha.I ljnCJ;L~(ml                         Pv<rlherrncre1 L- be (r-eve T'fYJ_r;J~aYe cy~" £:J~f-'k.r!&.ft
         CWlC~                   ~-ifs ({ce refiis t'N/ftt /;mlr!r:fff'£11Jl CiYT[U/l'l'r.w/-c{-bft~-v1*!Hh.~)-
    ~rfer-m-!n~~ -&-~or-J!Jdf!:J_J.!ll--TS_cft;_cli_en%!!i;lme;-                                        1   ~c/_(~f2/i;. e-f-rorfJf.£J)c&~----
    :~ ;;2~ Ne_~M _ :_~;f-ae_cerv;~:J.1~~ rr ofecrde                                         vrfvp·'   tn(ffr/-W1cMerr:rc;iJefkr-tiJL;;J d!eh Gfh1r; 7
    · ~W;fdv__r                         K"ru=J re£f¥fi!ject         b;_c;e,~prr.vecbvre-~ble{Yfd0{r-eJ;whrJi-k~-keip~~lrRr-'-
    .-~~8"'ct                  ·- - -                 q1_b~~4rnc.fu-J""-111.aillk..wff-~_-
                                                                                       _ ttbtff?JlJ:LccnJ~Jlas_
    ~bUuJ~t;Jh ~~~-t~xi.&nJr&~~~/~,./fJ::_c .
      1                         '.l
    ~JfJ;ll}-4 ~ c , .~MJJK ·~-ttfu~k~htal-M_~QflJ;krwhtL~J!J~wrqf_
    J>mJJdltne ·_ f--:r:.w:t ~                                 r;                          Jh, ·rivee4{-;r;;;;f_, f/i ej
                                                                             11 u JpJd_Jp,/;1_                      c,/J cf   ues fV (]Jr/re_Clhnrvzc/ks w10
                                                                    A/ 'fif?_e_rri/1J-f b.tcauo N-- '"co.sh~C¥vJucf1 '~
         11
    .-        •                       •           •    1   -
                                                                                            001512
                                                                                      i"
 Case:Case:
       4:19-cv-00927-MTS
            4:18-cv-00148-CDP
                           Doc. Doc.
                                #: 101-40
                                     #: 1 Filed:
                                           Filed:01/26/18
                                                  04/30/21 Page:
                                                            Page:89ofof10
                                                                        84PageID
                                                                           PageID#:#:81709
(0




                                         001513
          Case:
            Case:
                4:19-cv-00927-MTS
                   4:18-cv-00148-CDPDoc.
                                      Doc.
                                         #: #:
                                            101-40
                                               1 Filed:
                                                     Filed:
                                                        01/26/18
                                                            04/30/21
                                                                   Page:
                                                                     Page:
                                                                         9 of10
                                                                              10ofPageID
                                                                                   84 PageID
                                                                                         #: 9 #:
                                                1710




I




                                                 001514
l--~------' --- -   /
     Case:
      Case:4:19-cv-00927-MTS
            4:18-cv-00148-CDP Doc.
                               Doc.#:#:101-40
                                        1 Filed:Filed:
                                                  01/26/18
                                                       04/30/21
                                                             Page:
                                                                Page:
                                                                   10 of11
                                                                         10ofPageID
                                                                              84 PageID
                                                                                    #: 10#:
                                           1711




'
I·
I


       VI.    MONEY DAMAGES:

              A)       Do you claim ei er actual or punitive monetary damages for the acts alleged in
                       this complaint

                       YES                                              NOD
              B)       If your answer to "A" is YES, state below the amount claimed and the reason or
                       reasons you believe you are entitled to recover such money damages:




       VII.    Do you maintain that the wrongs alleged in the complaint are continuing to occur at the

               pre=t: ct(                                               NO   D
       I declare under penalty of perjury that the foregoing is true and correct.

       Signed this~ day of      Januo.r~         , 201~   XI\


                                                                                         Signature of Plaintiff(s)

                                                            4
                                                     001515
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 12 of 84 PageID #:
                                    1712




                            001413 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 13 of 84 PageID #:
                                    1713




                            001414 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 14 of 84 PageID #:
                                    1714




                            001415 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 15 of 84 PageID #:
                                    1715




                            001416 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 16 of 84 PageID #:
                                    1716




                            001417 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 17 of 84 PageID #:
                                    1717




                            001377 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 18 of 84 PageID #:
                                    1718




                            001422 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 19 of 84 PageID #:
                                    1719




                            001419 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 20 of 84 PageID #:
                                    1720




                            001408 CONFIDENTIAL
Case: 4:19-cv-00927-MTS
  Case:  4:19-cv-00333-JCHDoc. #: #:
                            Doc.   101-40  Filed:
                                     1 Filed:     04/30/21
                                              02/27/19     Page:
                                                         Page: 1 of21
                                                                    11ofPageID
                                                                         84 PageID
                                                                               #: 1 #:
                                       1721



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

JAMES FALKE,                                  )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Cause No.: 4:19-CV-00333
                                              )
ST. CHARLES COUNTY,                           )
                                              )
LARRY CRAWFORD, in his individual             )       Jury Trial Demanded
and official capacities,                      )
                                              )
DANIEL KEEN, in his individual                )
and official capacities,                      )
                                              )
MICHAEL CRANE, in his individual              )
capacity only,                                )
                                              )
DAWN MOSES, in her individual                 )
capacity only                                 )
                                              )
       Defendants.                            )

                                          COMPLAINT

                                     Parties and Jurisdiction

       1.      Plaintiff James Falke is a resident of Missouri. At all times relevant, he was

incarcerated in St. Charles County Jail (“County Jail”) while awaiting trial.

       2.      Defendant St. Charles County is a political subdivision of the State of Missouri

responsible for the operations at County Jail through the St. Charles County Department of

Corrections (“County DOC”).

       3.      Defendant Larry Crawford was the former Director of County DOC and was

responsible for the operations at County Jail. He is sued in his individual and official capacities.

       4.      Defendant Daniel Keen is the current Director of County DOC and is responsible

for the operations at County Jail. He is sued in his individual and official capacities.

                                                  1

                                              001534
Case: 4:19-cv-00927-MTS
  Case:  4:19-cv-00333-JCHDoc. #: #:
                            Doc.   101-40  Filed:
                                     1 Filed:     04/30/21
                                              02/27/19     Page:
                                                         Page: 2 of22
                                                                    11ofPageID
                                                                         84 PageID
                                                                               #: 2 #:
                                       1722



       5.      Defendant Michael Crane was at all times relevant a corporal at County Jail. He is

sued in his individual capacity only.

       6.      Defendant Dawn Moses was at all times relevant a nurse at County Jail. She is

sued in her individual capacity only.

       7.      At all times relevant, Defendants were acting under color of state law.

       8.      This is a civil rights action arising under 42 U.S.C. § 1983 and the Eight and

Fourteenth Amendments to the United States Constitution.

       9.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. Venue is

proper since the Defendants are located in this District and the events giving rise to Plaintiff’s

claims occurred in this District.

       10.     Plaintiff requests a jury trial pursuant to F.R.C.P 38(b).

                                    Facts Common to All Counts

       11.     Falke was incarcerated on April 16, 2018 under suspicion of driving while

intoxicated and was a pre-trial detainee. Bond was initially set at $2,000.00.

       12.     Unable to make bail, Falke was forced to remain incarcerated. It wasn’t until after

his injury that bond was reduced to a manageable amount allowing Falke to get out of County Jail.

       13.     County Jail is supposed to be a secure correctional institute with trained staff

capable of ensuring a safe and humane custody of inmates such as Falke.

       14.     During Falke’s incarceration, Levi Wilson Lyda was also a County Jail inmate.

       15.     Lyda was in prison facing charges of torturing and killing his daughter’s kitten in

front of her. Charging documents indicated the cat had blunt force trauma, a broken right leg and

appeared to be tortured. Blood was splattered in Lyda’s daughter’s room and the lifeless kitten

was found in the backyard of his home.



                                                 2

                                              001535
Case: 4:19-cv-00927-MTS
  Case:  4:19-cv-00333-JCHDoc. #: #:
                            Doc.   101-40  Filed:
                                     1 Filed:     04/30/21
                                              02/27/19     Page:
                                                         Page: 3 of23
                                                                    11ofPageID
                                                                         84 PageID
                                                                               #: 3 #:
                                       1723



       16.     On June 9, 2018, Lyda attacked Falke.

       17.     On that same day, after the attack, a County Jail officer entered a directive to keep

Lyda away from Falke, through an Inmate Keep Separate Directive.

       18.     By creating an Inmate Keep Separate Directive, Defendants knew that Lyda posed

a substantial risk of harm to Falke.

       19.     Inmate Keep Separate Directives must be followed by all County Jail officers.

       20.     On June 10, 2018, Defendant Crane place Lyda in a holding cell with Falke.

       21.     Lyda proceeded to brutally assault Falke, slamming his head against a concrete wall

and causing serious injuries, including a collapsed lung, brain injury, and bruising.

       22.     No officer was watching the cell while Lyda beat Falke.

       23.     Allowing Lyda to be in a cell with Falke violated County Jail’s Inmate Keep

Separate Directive as well as its own policies and procedures.

       24.     Defendants were deliberately indifferent to a serious risk of harm to Falke when the

allowed Lyda into Falke’s holding cell on June 10, 2018.

       25.     Falke was seen by County Jail medical providers, including Defendant Moses.

Falke requested he be taken to the hospital.

       26.     On June 10, 2018, Defendant Moses determined Falke had a moderate brain injury.

       27.     Falke sustained injuries to and was complaining about his head, neck, back and

chest pain, including trouble breathing to County Jail medical staff.

       28.     Defendants knew Falke was seriously injured and needed the attention of doctors

at a hospital but deliberately chose not to send him for twelve days.

       29.     Instead, despite his deliberate indifference in placing Lyda in Falke’s cell on June

10th, Crane nevertheless recommended Falke spend five days in isolation, while seriously injured.



                                                 3

                                               001536
Case: 4:19-cv-00927-MTS
  Case:  4:19-cv-00333-JCHDoc. #: #:
                            Doc.   101-40  Filed:
                                     1 Filed:     04/30/21
                                              02/27/19     Page:
                                                         Page: 4 of24
                                                                    11ofPageID
                                                                         84 PageID
                                                                               #: 4 #:
                                       1724



        30.      Falke spent multiple days in solitary confinement, with serious injuries, during

which time Defendants intentionally failed to properly treat Falke.

        31.      During the entire time, Falke was in extreme pain and was denied proper medical

treatment.

        32.      Finally, on June 22, 2018, Falke was taken to St. Joseph Hospital. Falke had a

collapsed lung, which required surgical intervention.

        33.      In July of 2018, Falke’s bond was again reduced to an amount that allowed him to

get out of prison. Falke later pleaded guilty to a misdemeanor.

        34.      County has continuously and deliberately failed to train, supervise, control and

discipline its employees who violate inmates’ constitutional rights, showing a policy, custom and

practice. Some examples include but are not limited to:

              a. Robert breeding died in County Jail after County refused to give him medical

                 treatment1;

              b. Correctional officers allowed Matthew Burnett to be attacked and seriously injured

                 by other inmates. County officials placed Burnett in solitary confinement and

                 refused to transfer him to the hospital2;

              c. Leo Roland was robbed and threatened because of County officials’ actions 3;

              d. Charles Goodson was assaulted by a man who County officials intentionally

                 separated from him; he was denied medical treatment as well4;

              e. Shaun Wilga was beaten by another inmate known to be dangerous5;




1
  Breeding v. St. Charles, 4:15-cv-00539-RWS.
2
  Burnett v. St. Charles County Jail, 4:13-cv-01990.
3
  Roland v. Cnty. Of St. Charles, 4:15-cv-00966.
4
  Goodson v. Cty. Of St. Charles Dep’t of Corr., 4:14-cv-1845-NCC.
5
  Wilga v. Crawford, No. 4:17-cv-1457-CDP

                                                       4

                                                   001537
Case: 4:19-cv-00927-MTS
  Case:  4:19-cv-00333-JCHDoc. #: #:
                            Doc.   101-40  Filed:
                                     1 Filed:     04/30/21
                                              02/27/19     Page:
                                                         Page: 5 of25
                                                                    11ofPageID
                                                                         84 PageID
                                                                               #: 5 #:
                                       1725



                f. Physical intimidation and threats are an everyday occurrence at County Jail.

                   Officers were even punished for reporting inmate abuse 6;

                g. Eric Smith and Allaedhin Qandah were abused, injured and refused treatment by

                   County officials 7

          35.      Defendants conduct was wanton, willful, deliberate and showed a reckless

indifference to Falke’s rights.

                                Count I (All Defendants):
    Eighth and Fourteenth Amendment Violation for Failure to Protect; Substantial Risk of
                          Harm Cognizable under 42 U.S.C. § 1983

          36.      Falke incorporates by reference, as if fully set forth herein, the preceding

paragraphs of this Complaint.

          37.      County officials, including these Defendants, have a responsibility to take measures

to guarantee the safety of inmates. They have a responsibility to protect prisoners from violence

at the hands of other prisoners.

          38.      County officials, including Defendants, have a responsibility to protect those

incarcerated from unreasonable conditions that pose a substantial risk of serious harm.

          39.      Falke was incarcerated under conditions posing a substantial risk of serious harm.

          40.      Defendants knew Lyda posed a serious and substantial risk to Falke.

          41.      However, they nevertheless allowed the two to share a cell.

          42.      Defendants were deliberately indifferent to the risk of harm and injury to Falke,

which ultimately occurred when Lyda brutally beat Falke.

          43.      Accordingly, Falke’s constitutional rights were violated.




6
    Schnur v. St. Charles, 1411-CC00293.
7
    Smith v. St. Charles County, 4:18—cv-00171

                                                    5

                                                 001538
Case: 4:19-cv-00927-MTS
  Case:  4:19-cv-00333-JCHDoc. #: #:
                            Doc.   101-40  Filed:
                                     1 Filed:     04/30/21
                                              02/27/19     Page:
                                                         Page: 6 of26
                                                                    11ofPageID
                                                                         84 PageID
                                                                               #: 6 #:
                                       1726



          44.    As a direct and proximate result of the acts of the Defendants alleged herein, Falke

was injured, including his head, neck, back, lungs, suffered contusions, required medical treatment,

and has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, and stress.

          45.    The conduct of the Defendants as set forth herein was wanton, willful, and showed

a reckless indifference, justifying an award of punitive damages against them in their individual

capacities to punish them and to deter them and others from engaging in similar conduct in the

future.

          WHEREFORE, Plaintiff Falke prays this Court to enter judgment in his favor and against

Defendants and thereafter:

          A.     Award damages to Falke for medical treatment, emotional pain and suffering,

mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of life, and stress;

          B.     Award Falke punitive damages against Defendants in their individual capacities in

such sum as this court believes will serve to punish them and to deter them and others from like

conduct;

          C.     Award Falke the costs of this action, together with his reasonable attorneys’ fees;

and

          D.     Grant such other relief as may appear to the Court to be equitable and just under

the circumstances.




                                                  6

                                               001539
Case: 4:19-cv-00927-MTS
  Case:  4:19-cv-00333-JCHDoc. #: #:
                            Doc.   101-40  Filed:
                                     1 Filed:     04/30/21
                                              02/27/19     Page:
                                                         Page: 7 of27
                                                                    11ofPageID
                                                                         84 PageID
                                                                               #: 7 #:
                                       1727



                        Count II (v. County, Moses and Keen):
Eighth and Fourteenth Amendment Violations for Deprivation of Medical Care Amounting
          to Cruel and Unusual Punishment Cognizable under 42 U.S.C. § 1983

          46.    Falke incorporates by reference, as if fully set forth herein, the preceding

paragraphs of this Complaint.

          47.    Falke suffered from objectively serious, painful medical needs including a brain

injury and a collapsed lung.

          48.    Falke’s medical needs were those which have been diagnosed by doctors and

should be so obvious that even a layperson would easily recognize same.

          49.    Defendants County, Moses and Keen actually knew of the serious medical needs

and deliberately disregarded them.

          50.    Accordingly, Falke’s constitutional rights were violated.

          51.    As a direct and proximate result of the acts of the Defendants alleged herein, Falke

was injured, including his head, neck, back, lungs, suffered contusions, required medical treatment,

and has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, and stress.

          52.    The conduct of the Defendants as set forth herein was wanton, willful, and showed

a reckless indifference, justifying an award of punitive damages against them in their individual

capacities to punish them and to deter them and others from engaging in similar conduct in the

future.

          WHEREFORE, Plaintiff Falke prays this Court to enter judgment in his favor and against

Defendants and thereafter:

          E.     Award damages to Falke for medical treatment, emotional pain and suffering,

mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of life, and stress;



                                                  7

                                               001540
Case: 4:19-cv-00927-MTS
  Case:  4:19-cv-00333-JCHDoc. #: #:
                            Doc.   101-40  Filed:
                                     1 Filed:     04/30/21
                                              02/27/19     Page:
                                                         Page: 8 of28
                                                                    11ofPageID
                                                                         84 PageID
                                                                               #: 8 #:
                                       1728



       F.      Award Falke punitive damages against Defendants in their individual capacities in

such sum as this court believes will serve to punish them and to deter them and others from like

conduct;

       G.      Award Falke the costs of this action, together with his reasonable attorneys’ fees;

and

       H.      Grant such other relief as may appear to the Court to be equitable and just under

the circumstances.

                      Count III (v. County, Keen and Crawford):
   Municipal Custom, Failure to Train, Control, Discipline and/or Supervise Cognizable
                                Under 42 U.S.C. § 1983

       53.      Falke incorporates by reference, as if fully set forth herein, the preceding

paragraphs of this Complaint.

       54.      Defendants County, Keen and Crawford, as a policy, custom and practice, have

failed to train, control, discipline and supervise the employees who caused the constitutional

deprivations set forth above.

       55.     These Defendants have overtly or implicitly authorized these constitutional

deprivations by authorizing, approve, or knowingly acquiescing in the unconstitutional conduct of

their subordinates as set forth above.

       56.      Defendants knew about the conduct at issue herein and facilitated it, approved it,

condoned it, or turned a blind eye to if for fear of what he might see.

       57.     Through the policy, custom and practice, these became official policies of

Defendants County, Keen and Crawford.

       58.     Defendants failures set forth herein were deliberately indifferent to the rights of

others, including Falke.



                                                 8

                                              001541
Case: 4:19-cv-00927-MTS
  Case:  4:19-cv-00333-JCHDoc. #: #:
                            Doc.   101-40  Filed:
                                     1 Filed:     04/30/21
                                              02/27/19     Page:
                                                         Page: 9 of29
                                                                    11ofPageID
                                                                         84 PageID
                                                                               #: 9 #:
                                       1729



          59.   As a direct and proximate result, Falke’s constitutional rights were violated and he

was seriously injured.

          60.   As a direct and proximate result of the acts of the Defendants alleged herein, Falke

was injured, including his head, neck, back, lungs, suffered contusions, required medical treatment,

and has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, and stress.

          61.   The conduct of the Defendants as set forth herein was wanton, willful, and showed

a reckless indifference, justifying an award of punitive damages against them in their individual

capacities to punish them and to deter them and others from engaging in similar conduct in the

future.

                                    Count IV (v. all Defendants):
                                         Civil Conspiracy

          62.   Falke incorporates by reference, as if fully set forth herein, the preceding

paragraphs of this Complaint.

          63.   Defendants, acting under color of state law, conspired together, among themselves

and others both inside and outside the County’s employ, to reach deprive Falke of his constitutional

rights and/or protect each other from liability.

          64.   Defendants shared the general conspiratorial objective which was to deprive Falke

of his constitutional rights as set forth herein.

          65.   They furthered the conspiracy by deliberately allowing Falke’s injury, confining

him to solitary and precluding medical treatment.

          66.   As a direct and proximate result, Falke’s constitutional rights were violated and he

was seriously injured.




                                                    9

                                                001542
Case:
 Case:4:19-cv-00927-MTS
       4:19-cv-00333-JCH Doc.
                          Doc.#:#: 101-40
                                    1 Filed:Filed: 04/30/21
                                             02/27/19       Page:
                                                         Page: 10 of30
                                                                     11ofPageID
                                                                          84 PageID
                                                                                #: 10#:
                                       1730



         67.    As a direct and proximate result of the acts of the Defendants alleged herein, Falke

was injured, including his head, neck, back, lungs, suffered contusions, required medical treatment,

and has suffered and will continue to suffer emotional pain and suffering, mental anguish,

inconvenience, humiliation, embarrassment, loss of enjoyment of life, and stress.

         68.    The conduct of the Defendants as set forth herein was wanton, willful, and showed

a reckless indifference, justifying an award of punitive damages against them in their individual

capacities to punish them and to deter them and others from engaging in similar conduct in the

future

         WHEREFORE, Plaintiff Falke prays this Court to enter judgment in his favor and against

Defendants and thereafter:

         I.     Award damages to Falke for medical treatment, emotional pain and suffering,

mental anguish, inconvenience, humiliation, embarrassment, loss of enjoyment of life, and stress;

         J.     Award Falke punitive damages against Defendants in their individual capacities in

such sum as this court believes will serve to punish them and to deter them and others from like

conduct;

         K.     Award Falke the costs of this action, together with his reasonable attorneys’ fees;

and

         L.     Grant such other relief as may appear to the Court to be equitable and just under

the circumstances.




                                                 10

                                              001543
Case:
 Case:4:19-cv-00927-MTS
       4:19-cv-00333-JCH Doc.
                          Doc.#:#: 101-40
                                    1 Filed:Filed: 04/30/21
                                             02/27/19       Page:
                                                         Page: 11 of31
                                                                     11ofPageID
                                                                          84 PageID
                                                                                #: 11#:
                                       1731



                                         Respectfully submitted,

                                         PLEBAN & PETRUSKA LAW, LLC

                                   by:       /s/ J.C. Pleban
                                         J.C. Pleban, MO Bar No. 63166
                                         jc@plebanlaw.com
                                         Lynette M. Petruska. MO Bar No. 41212
                                         lpetruska@plebanlaw.com
                                         C. John Pleban, MO Bar No. 24190
                                         cpleban@plebanlaw.com
                                         2010 S. Big Bend Blvd.
                                         St. Louis, MO 63117
                                         314-645-6666
                                         314-645-7376 (FAX)
                                         Attorneys for Plaintiff




                                           11

                                         001544
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 32 of 84 PageID #:
                                    1732




                            001458 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 33 of 84 PageID #:
                                    1733




                            001418 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 34 of 84 PageID #:
                                    1734




                                    001497
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 35 of 84 PageID #:
                                    1735




                                    001498
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 36 of 84 PageID #:
                                    1736




                                    001499
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 37 of 84 PageID #:
                                    1737




                                    001500
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 38 of 84 PageID #:
                                    1738




                                    001501
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 39 of 84 PageID #:
                                    1739




                                    001502
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 40 of 84 PageID #:
                                    1740




                                    001503
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 41 of 84 PageID #:
                                    1741




                                    001504
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 42 of 84 PageID #:
                                    1742




                                    001505
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 43 of 84 PageID #:
                                    1743




                            001411 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 44 of 84 PageID #:
                                    1744




                            001412 CONFIDENTIAL
Case:
  Case:
      4:19-cv-00927-MTS
         4:15-cv-00776-JARDoc.
                            Doc.
                               #: #:101-40
                                      1 Filed:
                                            Filed:
                                               05/15/15
                                                   04/30/21
                                                          Page:
                                                             Page:
                                                                1 of45
                                                                     18ofPageID
                                                                          84 PageID
                                                                                #: 1 #:
                                        1745



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

PATSHA RAMSEY,                          )
                                        )
      Plaintiff,                        )
                                        )
vs.                                     )
                                        )
ST. CHARLES COUNTY,                     )
Serve:                                  ) No.
Steve Ehlmann                           )
County Executive                        )
100 North Third Street                  )
Suite 318                               ) JURY TRIAL DEMANDED
St. Charles, MO 63301                   )
                                        )
ST. CHARLES COUNTY SHERIFF’S            )
DEPARTMENT,                             )
Serve:                                  )
Tom Neer                                )
101 Sheriff Dierker Court               )
O’Fallon, MO 63366                      )
                                        )
ST. CHARLES COUNTY JAIL,                )
Serve:                                  )
Larry Crawford                          )
301 North 2nd Street                    )
St. Charles, MO 63301                   )
                                        )
LARRY CRAWFORD,                         )
Serve:                                  )
Larry Crawford                          )
301 North 2nd Street                    )
St. Charles, MO 63301                   )
                                        )
      Defendants.                       )

                                    COMPLAINT

      COMES NOW Plaintiff, Patsha Ramsey (hereinafter “Ramsey”), by and through

her attorneys, Devereaux, Stokes, Nolan, Fernandez & Leonard, P.C., and for her

cause of action against the above-captioned Defendants, hereby states as follows:

                                          1

                                       001516
Case:
  Case:
      4:19-cv-00927-MTS
         4:15-cv-00776-JARDoc.
                            Doc.
                               #: #:101-40
                                      1 Filed:
                                            Filed:
                                               05/15/15
                                                   04/30/21
                                                          Page:
                                                             Page:
                                                                2 of46
                                                                     18ofPageID
                                                                          84 PageID
                                                                                #: 2 #:
                                        1746



                                      INTRODUCTION

       1. This is a civil action seeking monetary damages against the Defendants St.

Charles County, the St. Charles County Sheriff’s Department, the St. Charles County

Jail and Larry Crawford, for committing acts, under the color of law, which deprived the

Plaintiff of her rights as set out in the United States and Missouri Constitutions, and for

refusing or neglecting to prevent such deprivations and denials to Plaintiff. Plaintiff

alleges that the Defendants in this case deprived her of needed medical care and

physically and mentally abused and battered her to such an extent that it was

tantamount to torture and cruel and unusual punishment in violation of her

Constitutional rights. Plaintiff further alleges that the Defendants are liable to Plaintiff for

damages because they performed inadequate background checks on correctional

officers, failed to adequately screen them prior to hire, failed to train and instruct these

correctional officers, and failed to adequately supervise, control and discipline these

correctional officers and that said failures were a result of official policy, or the customs

and practices of the Defendants, so as to compromise a tacit approval or adoption of

such practices, and that the policy makers for the Defendants were deliberately

indifferent to the rights of the citizens of St. Charles County, and that said conduct

caused the Plaintiff to be deprived of her rights as guaranteed under the United States

Constitution and and the laws of the United States and the State of Missouri.

                                          PARTIES

       2. Plaintiff, Patsha Ramsey, is an individual living in the City of St. Louis,

State of Missouri.




                                               2

                                           001517
Case:
  Case:
      4:19-cv-00927-MTS
         4:15-cv-00776-JARDoc.
                            Doc.
                               #: #:101-40
                                      1 Filed:
                                            Filed:
                                               05/15/15
                                                   04/30/21
                                                          Page:
                                                             Page:
                                                                3 of47
                                                                     18ofPageID
                                                                          84 PageID
                                                                                #: 3 #:
                                        1747



         3. Defendant, St. Charles County (hereinafter “St. Charles”), is a municipal

corporation duly organized and existing under Missouri Statutes.

         4. Defendant, St. Charles County Sheriff’s Department (hereinafter referred

to as “Sheriff’s Department”), is an organization authorized by Missouri Statutes and

County Ordinances to operate and staff a detention facility in St. Charles County

commonly referred to as the “St. Charles County Jail”. At the time of the occurrences

outlined in this Complaint, the Defendant St. Charles County Sheriff’s Department was

charged with setting policies and guidelines, and oversight of all St. Charles County Jail

employees.

         5. The St. Charles County Jail (hereinafter “the Jail”) is a detention facility

duly existing under authorization of Missouri Statutes and County Ordinances which has

been established, staffed and operated by the Defendant, St. Charles County, acting

through its administrative body, the St. Charles County Sheriff’s Department.

         6. Larry Crawford is an individual who, at the time of the incident described in

this Complaint was the Director of the St. Charles County Jail and the individual

responsible for setting the policies and procedures of the Jail, as well as overseeing the

hiring, training and disciplining of Jail staff.

                                 JURISDICTION AND VENUE

         7. This action is a civil rights case brought pursuant to 42 U.S.C. § 1983, 42

U.S.C. § 1985 as well as a negligence case brought under Missouri law.

         8. This Court has jurisdiction of this action pursuant 28 U.S.C. § 1331 and

§1343.




                                                   3

                                             001518
Case:
  Case:
      4:19-cv-00927-MTS
         4:15-cv-00776-JARDoc.
                            Doc.
                               #: #:101-40
                                      1 Filed:
                                            Filed:
                                               05/15/15
                                                   04/30/21
                                                          Page:
                                                             Page:
                                                                4 of48
                                                                     18ofPageID
                                                                          84 PageID
                                                                                #: 4 #:
                                        1748



       9. Venue is proper under 28 U.S.C. § 1391(b) in that all parties to this action

reside in the Federal Judicial District of the Eastern District of Missouri and the events

giving rise to the claims asserted herein occurred within the district.

                    GENERAL ALLEGATIONS COMMON TO ALL COUNTS

       10. At all times mentioned herein, the employees of the St. Charles County

Jail, including all correctional officers, as well as Larry Crawford and others, charged

with setting the policies and guidelines of the St. Charles County Jail, were employees

or agents of the St. Charles County Sheriff’s Department or St. Charles County. At all

times mentioned herein, these employees and agents of the Defendants, St. Charles

County, St. Charles County Jail and St. Charles County Sheriff’s Department, were

acting within the course and scope of their employment and for the benefit of their

employer.

       11. The Plaintiff is a female, who at the time of the occurrences outlined in

this Petition, was eighteen years of age. Due to her abandonment as a child, as well as

being the victim of physical and sexual abuse as a child, she was placed in foster care

and had been in and out of various foster homes until the age of eighteen when she

was no longer eligible to receive the benefits and services of the Missouri foster care

program.

       12. The Plaintiff has a well documented and established history of mental

health problems, which include depression, anxiety disorder, bipolar disorder, impulse

control disorder, and post-traumatic stress disorder. The Plaintiff has been medically

diagnosed as suffering from various mental illnesses since the age of thirteen.




                                               4

                                           001519
Case:
  Case:
      4:19-cv-00927-MTS
         4:15-cv-00776-JARDoc.
                            Doc.
                               #: #:101-40
                                      1 Filed:
                                            Filed:
                                               05/15/15
                                                   04/30/21
                                                          Page:
                                                             Page:
                                                                5 of49
                                                                     18ofPageID
                                                                          84 PageID
                                                                                #: 5 #:
                                        1749




       13. On December 19, 2012, the Plaintiff was living in a shelter. Due to

mental health problems, she checked herself voluntarily into CenterPointe Hospital, a

medical facility exclusively dedicated to the treatment of mental health disorders, in St.

Charles, Missouri. While a patient at CenterPointe Hospital, and being treated for her

various mental health issues, she was involved in an altercation with a nurse in which

she became violent and had to be sedated by the hospital staff. She was placed in an

acute unit at the hospital and within a few days transferred to the St. Charles County

Jail by various St. Charles County Sheriff’s deputies who arrested her at the hospital

and informed her she was being charged with felonious assault on the nurse.

       14. The Plaintiff was transferred from the St. Charles County Jail to St.

Francis County for outstanding warrants and on January 16, 2013, was moved back to

the St. Charles County Jail where she was housed in the general prison population after

being charged with felony assault based on the incident at CenterPointe Hospital.

       15. The Defendants were aware of Ms. Ramsey’s mental health issues and

had, in fact, picked her up and made the arrest at CenterPointe Hospital, a known

mental health treatment facility.

       16. Soon after her incarceration at the St. Charles County Jail, the Plaintiff

attempted to commit suicide.

       17. Plaintiff was placed into a higher security area, Pod B, at the Jail and

placed on suicide watch. After approximately ten days in Pod B, she was moved back

into the general prison population. After numerous altercations with other inmates, Ms.

Ramsey was moved back to Pod B for heightened observation.



                                             5

                                          001520
Case:
  Case:
      4:19-cv-00927-MTS
         4:15-cv-00776-JARDoc.
                            Doc.
                               #: #:101-40
                                      1 Filed:
                                            Filed:
                                               05/15/15
                                                   04/30/21
                                                          Page:
                                                             Page:
                                                                6 of50
                                                                     18ofPageID
                                                                          84 PageID
                                                                                #: 6 #:
                                        1750




       18. While a prisoner in Pod B, Plaintiff did not receive any medical treatment

or medication for her known and established mental health conditions, which were the

very cause of the charges for which she was being detained.

       19. Plaintiff had verbal confrontations with various correctional officers which

resulted in her being placed in isolation and 24 hour lockdown.

       20. While incarcerated, Plaintiff reported various violations by correctional

officers, including a male and female correctional officer engaged in sexual activity while

on duty in the St. Charles County Jail. Upon making her complaints known to the

offending correctional officers, the Plaintiff was sprayed with pepper spray in her face

and physically assaulted by various correction officers. The correctional officers at the

St. Charles County Jail targeted the Plaintiff as a “problem inmate” and would use this

as a pretextual reason to inflict abusive and cruel punishment upon her. These

punishments included unnecessarily keeping her in isolation and 24 hour lockdown for

extended periods of time; taking away her clothes and humiliating her by forcing her to

be in her cell naked without as much as a paper gown; denying her food as a

punishment for bad behavior; physically assaulting her including the unnecessary use of

pepper spray and, after use of pepper spray, not allowing her to wash herself and

thereby allowing the chemicals to continue to burn her for hours. In addition, the

employees of the St. Charles County Sheriff’s Department would handcuff the Plaintiff

to a table for extended periods of time wearing nothing but a loose smock covering her

otherwise naked body. During this period of time, she would often be subjected to

humiliation, degradation and physical assaults from correctional officers and other



                                             6

                                          001521
Case:
  Case:
      4:19-cv-00927-MTS
         4:15-cv-00776-JARDoc.
                            Doc.
                               #: #:101-40
                                      1 Filed:
                                            Filed:
                                               05/15/15
                                                   04/30/21
                                                          Page:
                                                             Page:
                                                                7 of51
                                                                     18ofPageID
                                                                          84 PageID
                                                                                #: 7 #:
                                        1751



inmates. At one point, Plaintiff was handcuffed to a table wearing nothing but a “suicide

smock” 24 hours a day for a full week period, being uncuffed only to be allowed to

occasionally use the bathroom.

       21. On multiple occasions, various correctional officers would punish the

Plaintiff by handcuffing and tying her to a “restraint chair” for prolonged periods of time

where they would physically and verbally abuse her and refuse to feed her. On several

occasions, she was tied to the restraint chair completely naked and the correctional

officers would subject her to further humiliation, degradation, verbal and physical abuse.

On at least one occasion, a correctional officer made comments to the Plaintiff while

she was strapped naked to the restrain chair that she had “little girl vagina”.

       22. On another occasion, a different correctional officer threatened to deny

her food unless she would insert her finger into her vagina and allow him to watch.

       23. The Jail issued a written memorandum and order from the highest levels

of the St. Charles County Jail staff approving, and in fact mandating, the chaining of

Plaintiff to a table in order to assimilate her into the general prison population.

       24. The actions of Defendant, as outlined above, were the direct and

proximate cause of serious physical, emotional and mental trauma to Plaintiff which has

resulted in a degradation of her condition, and ongoing and permanent physical and

mental trauma.

       25. Upon information and belief the Defendants have purchased one or more

liability insurance policies which provide liability insurance coverage for the actions of

the Defendants as set forth herein and, pursuant to R.S.Mo. §537.610, waives the

applicability of Missouri’s sovereign immunity and official immunity protection.



                                              7

                                           001522
Case:
  Case:
      4:19-cv-00927-MTS
         4:15-cv-00776-JARDoc.
                            Doc.
                               #: #:101-40
                                      1 Filed:
                                            Filed:
                                               05/15/15
                                                   04/30/21
                                                          Page:
                                                             Page:
                                                                8 of52
                                                                     18ofPageID
                                                                          84 PageID
                                                                                #: 8 #:
                                        1752




                                             COUNT I

                                           (Negligence)

       COMES NOW Plaintiff, Patsha Ramsey, and for her cause of action against the

Defendants, St. Charles County, St. Charles County Sheriff’s Department, St. Charles

County Jail and Larry Crawford, hereby states as follows:

       26. Plaintiff incorporates by reference herein paragraphs one through twenty-five

of this Petition as if fully set forth herein.

       27. The Defendants had custody and control over the person of Patsha Ramsey

from January 16, 2013, through September of 2013 when she was housed in the St.

Charles County Jail as an inmate.

       28. During this period of time, the Defendants owed a duty to Plaintiff, as

it did to all inmates housed at the St. Charles County Jail, to detain her in a manner to

keep her safe from all harm from herself, as well as others, and to provide a safe

environment for detention where Plaintiff could be housed without the threat or actual

harm of physical, mental or emotional abuse.

       29. The Defendants, acting through their employees and agents, breached that

duty and were otherwise negligent in the following manner:

       a) The Defendants failed to properly screen and assess the mental health

           condition of Plaintiff so as to identify any medical, mental or emotional health

           issues that may have indicated she required a heightened level of security or

           transfer to a medical facility that could provide appropriate medical and

           mental healthcare treatment;



                                                   8

                                                 001523
Case: 4:19-cv-00927-MTS
  Case:  4:15-cv-00776-JARDoc. #: #:101-40
                            Doc.            Filed:
                                      1 Filed:     04/30/21
                                               05/15/15      Page:
                                                          Page: 9 of53
                                                                     18ofPageID
                                                                          84 PageID
                                                                                #: 9 #:
                                        1753



      b) The Defendants failed to properly screen and assess the risk that Plaintiff

         would pose a threat of harm to herself or others due to her medical and

         mental health condition;

      c) The Defendants knew, or should have known, that Plaintiff was suffering from

         mental health problems, including but not limited to, post-traumatic stress

         disorder, depression, bipolar disorder, impulse control disorder, anxiety

         disorder and, as such, had a tendency to react violently when confronted or

         faced with physical or verbal abuse, subjected her to treatment and abuse

         that worsened her condition, and failed to appropriately treat her condition or

         refer her to an outside facility that could have provided appropriate treatment;

      d) The Defendants failed to administer Plaintiff’s medications to her after picking

         her up from a mental health institution where she was being housed for the

         very medical issues that caused her further problems while detained at the St.

         Charles County Jail;

      e) The Defendants failed to adopt and implement appropriate policies,

         procedures and guidelines regarding the assessment and detention of

         prisoners who suffer from medical or mental health conditions which would

         cause them to present a risk of harm to themselves or others;

      f) The Defendants failed to train or educate their staff and correctional officers

         with respect to how to safely and appropriately treat inmates who suffer from

         medical or mental health conditions which would cause them to present a risk

         of harm to themselves or others;




                                            9

                                        001524
Case:
 Case:4:19-cv-00927-MTS
       4:15-cv-00776-JAR Doc.
                          Doc.#:#: 101-40
                                    1 Filed:Filed: 04/30/21
                                             05/15/15       Page:
                                                        Page: 10 of54
                                                                    18ofPageID
                                                                         84 PageID
                                                                               #: 10#:
                                       1754



      g) The Defendants failed to appropriately screen, hire, train, supervise and

           discipline its correctional officers and other employees which resulted in the

           employment of various correctional officers who were not qualified to take

           care of prisoners with mental health conditions, such as those displayed by

           Plaintiff, and who had a propensity and proclivity to violence and abusive

           behavior of the type to which Plaintiff was subjected;

      h) As a matter of policy and practice, the Defendants undertook inadequate

           and defective internal affairs investigations into the actions of its correctional

           officers and other jail employees, such that the employees and staff of the Jail

           were encouraged to believe that their actions would not be subjected to

           scrutiny, which in turn encouraged a pattern of future abuses such as those

           that befell Plaintiff;

      i)   As a matter of both policy and practice, the Defendants showed deliberate

           indifference and blatant disregard for the health, safety and welfare of its

           inmates by encouraging the very type of misconduct at issue in the present

           case by failing to adequately train, supervise, discipline and control its

           officers, as well as hiring and retaining officers without adequate background

           checks and deliberate indifference to the fact that such individuals were not

           qualified to be correctional officers due to their lack of experience and training

           in handling inmates with medical and mental health issues such as Plaintiff’s,

           or who had violent or reckless tendencies;

      j) As a matter of both policy and practice, the Defendants failed to adequately

           punish and discipline prior instances of similar misconduct, thereby leading



                                              10

                                           001525
Case:
 Case:4:19-cv-00927-MTS
       4:15-cv-00776-JAR Doc.
                          Doc.#:#: 101-40
                                    1 Filed:Filed: 04/30/21
                                             05/15/15       Page:
                                                        Page: 11 of55
                                                                    18ofPageID
                                                                         84 PageID
                                                                               #: 11#:
                                       1755



          St. Charles County correctional officers and jail personnel to believe that their

          actions would never be scrutinized or that they would not be held accountable

          for their actions, and in that way essentially encourage future abuses such as

          those which befell Plaintiff;

      k) The St. Charles County policy makers and employees of St. Charles County

          are aware of, condone and facilitate the types of behaviors that befell Plaintiff

          by showing a deliberate indifference or reckless disregard for the actions of its

          employees, and by their inaction have adopted a “code of silence” within the

          St. Charles County Jail by which employees fail to report misconduct

          committed by other correctional officers and employees;

      l) Generally, as a matter of widespread practice so as to compromise a defacto

          County policy, correctional officers at the St. Charles County Jail abuse the

          inmates in a manner similar to that alleged by Plaintiff on an ongoing and

          frequent basis, yet Defendants make findings of wrongdoing in a

          disproportionally small number of cases; and

      m) Defendants have failed to act to remedy the patterns of abuse on inmates

          described in this Petition, despite actual or constructive knowledge of the

          same, thereby causing the type of injuries alleged herein.

      30. The Defendants’ breach of duty as outlined above were the direct and

proximate cause of serious physical, emotional and mental trauma to Plaintiff which

have resulted in a degradation of her condition, and ongoing and permanent trauma.




                                            11

                                          001526
Case:
 Case:4:19-cv-00927-MTS
       4:15-cv-00776-JAR Doc.
                          Doc.#:#: 101-40
                                    1 Filed:Filed:
                                             05/15/15
                                                   04/30/21
                                                        Page:
                                                            Page:
                                                              12 of56
                                                                    18ofPageID
                                                                         84 PageID
                                                                               #: 12#:
                                       1756



       31. Furthermore, Defendants’ actions were willful, wanton and carried out in

reckless disregard to the health, safety and welfare of the Plaintiff and other inmates

warranting the imposition of punitive damages.

       WHEREFORE, for Count I of this Complaint directed to the Defendants, the

Plaintiff prays for damages in a fair and reasonable sum in excess of $5,000,000.00, for

exemplary or punitive damages, and for such other and further relief this Court deems

just and proper.

                                         COUNT II
           (42 U.S.C. § 1983 Excessive Force – Cruel & Unusual Punishment)

       COMES NOW Plaintiff, Patsha Ramsey, and for Count II of her cause of action

against the Defendants, St. Charles County, St. Charles County Sheriff’s Department,

the St. Charles County Jail and Larry Crawford, hereby states as follows:

       32. Plaintiffs hereby incorporate by reference, as if fully set forth herein,

paragraphs one through twenty-five of this Complaint.

       33. The Defendants had custody and control over the person of Patsha

Ramsey from January 16, 2013, through September of 2013 when she was housed in

the St. Charles County Jail as such were responsible for her safe keeping and welfare.

       34. The Defendants, acting through their employees and agents, inflicted

various acts of physical battery as well as mental abuse upon Patsha Ramsey while she

was being held in their custody.

       35. These acts of abuse included: the use of excessive force in her

detention, including unwarranted and unlawful physical attacks upon her person; the

use of unnecessary and unlawful restraints, including having her handcuffed and tied to

a table in the general prison population as well as leaving her tied in a restraint chair for

                                               12

                                            001527
Case:
 Case:4:19-cv-00927-MTS
       4:15-cv-00776-JAR Doc.
                          Doc.#:#: 101-40
                                    1 Filed:Filed:
                                             05/15/15
                                                   04/30/21
                                                        Page:
                                                            Page:
                                                              13 of57
                                                                    18ofPageID
                                                                         84 PageID
                                                                               #: 13#:
                                       1757



prolonged periods of time while correctional officers physically and verbally abused her;

the denial of basic physical needs such as food, water, clothing and access to a

bathroom; the unnecessary use of pepper mace upon her person; the denial of medical

care; as well as other acts of physical and mental violence and abuse as more fully

described in this complaint.

       36. The acts of unreasonable and excessive force to which the Plaintiff was

subjected were carried out by employees or agents of the Defendants acting under the

color of law and within the scope and course of their employment for the Defendants.

They were also carried out without provocation or just cause and were unreasonable,

excessive, wholly unnecessary and absolutely unjustified and carried out with willful

indifference to the constitutional rights of Patsha Ramsey.

       37. As a direct and proximate result of the use of excessive force by the

Defendants the Plaintiff suffered serious and debilitating physical and mental injuries

and was deprived of her Constitutional rights to be free from intrusions upon her person,

and cruel and unusual punishment as guaranteed by the United States and Missouri

Constitutions.

       38. Furthermore, The misconduct described in this count was undertaken

pursuant to the policy and practices of the Defendants in that:

       a)        as a matter of both policy and practice, St. Charles County, the St. Charles

              County Sherriff’s Department, the St. Charles County Jail and Larry

              Crawford, undertake inadequate and defective internal affairs investigations,

              such that correctional officers at the St. Charles County Jail are encouraged

              to believe that their actions will not be subject to scrutiny which, in turn,



                                              13

                                            001528
Case:
 Case:4:19-cv-00927-MTS
       4:15-cv-00776-JAR Doc.
                          Doc.#:#: 101-40
                                    1 Filed:Filed: 04/30/21
                                             05/15/15       Page:
                                                        Page: 14 of58
                                                                    18ofPageID
                                                                         84 PageID
                                                                               #: 14#:
                                       1758



             encourages a pattern of future abuses such as those that affected Patsha

             Ramsey;

      b)     as a matter of both policy and practice, St. Charles County, the St. Charles

             County Sherriff’s Department, the St. Charles County Jail and Larry

             Crawford encourage the very type of misconduct at issue here by failing to

             adequately train, supervise and control its correctional officers, as well as

             hiring and retaining correctional officers without adequate background

             checks and with deliberate indifference to the fact that such individuals are

             not qualified to be correctional officers due to lack of experience and

             training, or violent and reckless tendencies;

      c)     as a matter of both policy and practice, St. Charles County, the St. Charles

             County Sherriff’s Department, the St. Charles County Jail and Larry

             Crawford facilitated the type of misconduct at issue here by failing to

             adequately punish and discipline prior instances of similar misconduct,

             thereby leading correctional officers to believe that their actions would never

             be scrutinized or that they would not be held accountable for their actions,

             and in that way, essentially encouraged future abuses such as those which

             befell Patsha Ramsey;

      d)     St. Charles County, the St. Charles County Sherriff’s Department and the St.

             Charles County Jail policy makers and employees of the Sheriff’s

             department, are aware of and condone and facilitate by their inaction a

             “code of silence” within the St. Charles County Jail and Sheriff’s Department




                                            14

                                         001529
Case:
 Case:4:19-cv-00927-MTS
       4:15-cv-00776-JAR Doc.
                          Doc.#:#: 101-40
                                    1 Filed:Filed:
                                             05/15/15
                                                   04/30/21
                                                        Page:
                                                            Page:
                                                              15 of59
                                                                    18ofPageID
                                                                         84 PageID
                                                                               #: 15#:
                                       1759



             by which correctional officers and other employees fail to report misconduct

             committed by other employees such as the misconduct at issue in this case;

      e)     as a matter of both policy and practice, St. Charles County, the St. Charles

             County Sherriff’s Department, the St. Charles County Jail and Larry

             Crawford undertake defective and inadequate investigations, thereby

             contributing to a perception on the part of St. Charles County correctional

             officers that they will not be held accountable for their actions.

      f)     Generally, as a matter of widespread practice so as to compromise

             Municipal and County policy, correctional officers of the St. Charles County

             Jail and Sheriff’s Department abuse citizens in a manner similar to that

             alleged by Plaintiff in this count on a frequent basis, yet St. Charles County,

             the St. Charles County Sherriff’s Department, the St. Charles County Jail

             and Larry Crawford make findings of wrongdoing in a disproportionately

             small number of cases;

      g)     as a matter of both policy and practice, St. Charles County, the St. Charles

             County Sherriff’s Department, the St. Charles County Jail and Larry

             Crawford have failed to act to remedy the patterns of abuse described in the

             preceding sub-paragraphs, despite actual or constructive knowledge of the

             same, thereby causing the type of injuries alleged herein.

      39. The Defendants’ actions as outlined above were the direct and

proximate cause of serious physical, emotional and mental trauma to Plaintiff which

have resulted in a degradation of her condition, and ongoing and permanent trauma.




                                             15

                                          001530
Case:
 Case:4:19-cv-00927-MTS
       4:15-cv-00776-JAR Doc.
                          Doc.#:#: 101-40
                                    1 Filed:Filed: 04/30/21
                                             05/15/15       Page:
                                                        Page: 16 of60
                                                                    18ofPageID
                                                                         84 PageID
                                                                               #: 16#:
                                       1760




       40. Furthermore, Defendants’ actions were willful, wanton and carried out in

reckless disregard to the health, safety and welfare of the Plaintiff and other inmates

warranting the imposition of punitive damages.

       WHEREFORE, for Count II of this Complaint directed to the Defendants, the

Plaintiff prays for damages in a fair and reasonable sum in excess of $5,000,000.00, for

exemplary or punitive damages, and for such other and further relief this Court deems

just and proper.

                                      COUNT III
               (42 U.S.C. § 1983 – Deprivation of Necessary Medical Care)

       COMES NOW Plaintiff, Patsha Ramsey, and for Count III of her cause of action

against the Defendants, St. Charles County, St. Charles County Sheriff’s Department,

the St. Charles County Jail and Larry Crawford, hereby states as follows:

       41. Plaintiff incorporates by reference herein paragraphs one through twenty-five

of this Complaint as if fully set forth herein.

       42. Defendant, St. Charles County, is the governmental entity charged with

staffing, operating and setting policies and procedures for the inmate detention facility

located in St. Charles County, referred to as the St. Louis County Jail.

       43. The Plaintiff suffered from various medical issues including established

diagnosis for post-traumatic stress disorder, depression and bi-polar disorder, impulse

control disorder and anxiety disorder.

       44. The Defendant, St. Charles County, knew, or should have known, of the

Plaintiff’s medical condition and mental health issues. One of the manifestations of

Plaintiff’s various mental health issues is impulse control and a tendency to act out

                                                  16

                                            001531
 Case:4:19-cv-00927-MTS
Case:  4:15-cv-00776-JAR Doc.
                          Doc.#:#: 101-40
                                    1 Filed:Filed:
                                             05/15/15   Page:
                                                   04/30/21   17 of61
                                                            Page:   18ofPageID #: 17#:
                                                                         84 PageID
                                       1761



violently, particularly when she feels abused or confronted with the threat of apparent

violence or harm. During her detention at the St. Charles County Jail, the Plaintiff was

entitled to her constitutionally protected rights to be free from cruel and unusual

punishment, which includes the right to receive appropriate medical treatment. The

Defendant, St. Charles County, not only failed to provide appropriate medical treatment

to Plaintiff for her known mental health condition, but detained her under conditions that

would exacerbate that condition, causing further harm to herself and others.

Furthermore, the Plaintiff engaged in various acts of physical and mental abuse that

were tantamount to torture and caused Plaintiff to suffer great pain of body, mind,

humiliation, degradation and a worsening of her medical condition. All of the Defendant,

St. Charles County’s actions were done through its employees and agents who were

acting within the course and scope of their employment and for the benefit of their

employer, St. Charles County, at the time of the occurrences outlined in this Petition.

       45. The Plaintiff’s mental health condition was a serious medical condition

that was ignored by the Defendant, St. Charles County, who showed a deliberate

indifference and disregard for Plaintiff’s condition by failing to provide treatment or refer

her to an outside facility that could provide the treatment needed, resulting in damages

as outlined above. Furthermore, Defendant’s actions were willful, wanton and carried

out in reckless disregard to the health, safety and welfare of Plaintiff and other inmates

warranting the imposition of punitive damages.

       WHEREFORE, for Count III of this Complaint directed to the Defendants, the

Plaintiff prays for damages in a fair and reasonable sum in excess of $5,000,000.00, for




                                              17

                                           001532
 Case:4:19-cv-00927-MTS
Case:  4:15-cv-00776-JAR Doc.
                          Doc.#:#: 101-40
                                    1 Filed:Filed:
                                             05/15/15   Page:
                                                   04/30/21   18 of62
                                                            Page:   18ofPageID #: 18#:
                                                                         84 PageID
                                       1762



exemplary or punitive damages, and for such other and further relief this Court deems

just and proper.



                                        DEVEREAUX, STOKES, NOLAN,
                                        FERNANDEZ & LEONARD, P.C.

                                        /s/ Gonzalo Fernandez
                                        _____________________________
                                        GONZALO FERNANDEZ, #62043
                                        Attorney for Plaintiff
                                        133 South 11th Street
                                        Suite 350
                                        St. Louis, MO 63102
                                        (314) 621-3743
                                        Fax: 314) 621-5705




                                          18

                                       001533
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 63 of 84 PageID #:
                                    1763




                            001358 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 64 of 84 PageID #:
                                    1764




                            001359 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 65 of 84 PageID #:
                                    1765




                            001360 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 66 of 84 PageID #:
                                    1766




                            001361 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 67 of 84 PageID #:
                                    1767




                            001362 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 68 of 84 PageID #:
                                    1768




                            001363 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 69 of 84 PageID #:
                                    1769




                            001364 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 70 of 84 PageID #:
                                    1770




                            001365 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 71 of 84 PageID #:
                                    1771




                            001366 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 72 of 84 PageID #:
                                    1772




                            001367 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 73 of 84 PageID #:
                                    1773




                            001368 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 74 of 84 PageID #:
                                    1774




                            001369 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 75 of 84 PageID #:
                                    1775




                            001370 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 76 of 84 PageID #:
                                    1776




                            001371 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 77 of 84 PageID #:
                                    1777




                            001372 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 78 of 84 PageID #:
                                    1778




                            001373 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 79 of 84 PageID #:
                                    1779




                            001374 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 80 of 84 PageID #:
                                    1780




                            001375 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 81 of 84 PageID #:
                                    1781




                            001376 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 82 of 84 PageID #:
                                    1782




                            001421 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 83 of 84 PageID #:
                                    1783




                            001378 CONFIDENTIAL
Case: 4:19-cv-00927-MTS Doc. #: 101-40 Filed: 04/30/21 Page: 84 of 84 PageID #:
                                    1784




                            001420 CONFIDENTIAL
